IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-0840-09


OSCAR QUINTANILLA, Appellant


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

EL PASO COUNTY



Per curiam.

O P I N I O N


	Appellant was charged with sexual assault of a child and convicted of the lesser
offense of attempted sexual assault of a child.  The Court of Appeals reversed, finding that
there was no evidence that, if guilty, Appellant was guilty only of the lesser-included offense. 
Quintanilla v. State, No. 08-07-00220-CR (Tex. App.-El Paso, February 26, 2009).  The
State petitioned this Court for discretionary review.
	When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in Grey v. State, ___ S.W.3d ___(Tex. Crim. App. No. PD-0137-09, delivered November 18, 2009).  Therefore, we vacate the judgment of the Court of
Appeals and remand for that court to consider the effect of Grey, if any, on its reasoning and
analysis in this case.


En banc
Delivered: February 10, 2010
Do Not Publish